Exhibit 10.6 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. AMENDMENT TO LICENSE AGREEMENT AND POTENTIAL Development Agreement This AMENDMENT TO LICENSE AGREEMENT AND POTENTIAL Development Agreement (the “ Development Agreement ”) is made and entered into as of December 30, 2015 (the “ Effective Date ”) by and between Cardica, Inc. , a Delaware corporation having its principal place of business at 900 Saginaw Drive, Redwood City, CA 94063 (“ Cardica ”), and Intuitive Surgical Operations, Inc. , a Delaware corporation having its principal place of business at 1266 Kifer Road, Sunnyvale, California 94086 (“
